UN ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                   Order of Restitution

                 V.                                                            18 Cr. 718 (PGG)

 Christopher Howell, Jr.,

                            Defendant.


        Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Daniel H. Wolf, Assistant United

States Attorney, of counsel; the presentence report; the Defendant's conviction on Count One of

the above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

       Christopher Howell, Jr., the Defendant, shall pay restitution in the total amount of $359 in

United States currency to Sprint Corporation, the victim of the offense charged in Count One,

which is located at 6480 Sprint Parkway, Overland Park, Kansas 66251. Upon advice of a change

of address, the Clerk of the Court is authorized to send payments to the new address without further

order of this Court.



Dated: New York, New York

          [Vi.%, 2a[@

                                              PAUL G. GARDEPHE
                                              UNITED STA TES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK
